Por Cuanto, el 11 de octubre último se declaró sin lugar la soli-citud de nuevo término para radicar la transcripción de evidencia en este caso, y
Por cuanto, pedida la reconsideración de esa orden, en la peti-ción se exponen los méritos del caso, y
Por cuanto, si bien técnicamente procedería negar la reconside-ración ya que es en ella y no en la petición original que se esta-blece la verdadera base para el ejercicio de su discreción por parte del juez de turno, es lo cierto que esa base boy existe, y
Por cuanto, la cuestión envuelta es nueva en esta jurisdicción y la justicia babrá de administrarse con mayor seguridad de acierto si se permite que la apelación pueda resolverse en sus méritos:
Por tanto, en el ejercicio de su discreción el juez de turno re-suelve reconsiderar como reconsidera su resolución de 3 de octubre, dictando en su lugar otra por virtud de la cual debe conceder y concede un nuevo término que vencerá el 25 de noviembre actual para radicar la transcripción de la evidencia.
En los siguientes casos, a propuesta de sus distintos Jueces, el Tribunal declaró no baber lugar a las reconsideraciones interesadas:
Núms. 231, 251, 28\ 311, 331, 11422, 11462, 7157, 7166, 7243, 7279, 7322, 7342, 7343, 7345, 7413, 7439, 7464, 7509, 7521, 7556, 7641, 7688, 7689, 7696, 7698, 7747, 7761, 7786 y 7803.
(B) DESESTIMACIONES
(a) EN GENERAL

 Recursos de Revisión.


 Gertioraries.